DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments, filed 06/17/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 06/17/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1-4, 6-8, and 10-13 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1-4, 6-8, and 10-13 are pending and the following list summarizes their status:
Claims 1-4, 6-8, and 10-13 have been amended
Claims 5, 9, and 14-20 have been cancelled
Claims 1-4, 6-8, and 10-13 are rejected under 35 U.S.C. § 103
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see page 6, filed 06/17/2021, with respect to the rejection of claim 9 for indefiniteness have been fully considered and are persuasive because the claim has been cancelled.  This rejection has been withdrawn. 
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (US 20090270760 A1 - previously cited) in view of Dietz et al (US 20070167736 A1 - .

    PNG
    media_image1.png
    478
    665
    media_image1.png
    Greyscale
[AltContent: textbox (Leimbach et al. Annotated Figure 2)]Regarding claim 1, Leimbach et al. discloses a targeting set for use with positioning a biopsy device relative to a patient, the targeting set comprising: (a) an obturator (fig. 2 element 520; obturator) having a seal cap (fig. 2 element 510; obturator seal cap); (b) a sleeve having a hub (fig. 2 element 560; sleeve assembly), wherein the sleeve defines a lumen configured to receive the obturator through the hub ([0046] the sleeve has a lumen and the obturator shaft can be disposed in the sleeve assembly; and (c) a latching assembly (fig. 2 element 524; lock feature), wherein the latching assembly includes an actuator arm attached to the seal cap (see Leimbach et al. annotated figure 2) and a catch (see Leimbach et al. annotated figure 2) positioned in the sleeve hub, the actuator arm having a proximal end and a distal end adapted to mate with the catch (see Leimbach et al. annotated figure 2; the hole on the sleeve hub will receive the arm from the seal cap).
However, Leimbach et al. is silent on the proximal end of the actuator arm being configured to move radially inwardly to produce a radially outward movement of the distal end of the actuator arm to unlock the sleeve from the obturator. Dietz et al. teaches a downwardly spring biased rocker latch ([0127] and figure 4 element 308) that unlocks by applying pressure on the proximal arm of the rocker ([0127]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention substitute the latching mechanism taught by Dietz et al. for the latch disclosed by Leimbach et al. as a simple substitution of known prior art elements to yield the predictable result of locking the obturator with respect to the sleeve assembly.
[AltContent: textbox (Stephens et al. Annotated Figure 2)]
    PNG
    media_image3.png
    276
    286
    media_image3.png
    Greyscale
Leimbach et al. in view of Dietz et al. remains silent on the targeting set comprising a second latching assembly including an actuator arm attached to the seal cap and a catch positioned in the sleeve hub. Stephens et al. teaches an obturator that connects to a sleeve using a pair of latching assemblies (see Stephens et al. annotated figure 2). Furthermore, According to MPEP 2144.04, a duplication of parts has no patentable significance unless a new and unexpected result is produced. Given that the same result (securing the obturator with respect to the sleeve) is produced using a second latching assembly as is produced using a single latching assembly, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in view of Dietz et al. to include a second latching assembly as taught by Stephens et al. to secure the obturator with respect to the sleeve.
([0057]). This is done by including openings defining at least one dimension for the first and second catch (fig. 2 elements 76 and 84; the openings have a length/width/depth which defines three dimensions). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the targeting set of Leimbach et al. in view of Dietz et al. to include ensuring only a specific configuration can be obtained as taught by Hueil et al. as a combination of known prior art elements to yield the predictable result of preventing undesired configurations of the device.
Regarding claim 2, Leimbach et al. in view of Dietz et al., Stephens et al., and Hueil et al., as applied to claim 1, discloses a targeting set wherein the proximal end of the actuator arm of the first latching assembly being biased to move radially inwardly to keep the distal end of the actuator arm engaged with the catch of the first latching assembly (Dietz et al. [0127] downwardly biased is the same as inwardly biased).
Regarding claim 3, Leimbach et al. in view of Dietz et al., Stephens et al., and Hueil et al., as applied to claim 1, discloses a targeting set of the first latching assembly including a ramp (Dietz et al. fig. 4 element 310; ramped catch) that extends radially outwardly in the distal direction (Dietz et al. fig. 4), wherein the ramp is configured to engage the distal end of the actuator arm  of the first latching assembly to displace the distal end of the actuator arm radially outwardly (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks).
(Dietz et al. [0127] because positive pressure moves the distal end outward it can be seen that inward motion of the proximal end results in outward motion of the distal end of the arm), the catch of the first latching assembly including a ramp (Dietz et al. fig. 4 element 310; ramped catch)  that extends radially outwardly in the distal direction (Dietz et al. fig. 4), the ramp being configured to engage the distal end of the actuator arm of the first latching assembly to displace the distal end of the actuator arm radially outwardly against the bias of the proximal end of the actuator arm (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks).
Regarding claim 6, Leimbach et al. in view of Dietz et al., Stephens et al., and Hueil et al., as applied to claim 1, discloses a targeting set with a latching assembly including an actuator arm attached to the seal cap and a catch positioned in the sleeve hub (see Leimbach et al. annotated figure 2) which is duplicated to have a second latching assembly (see Stephens et al. annotated figure 2), the proximal end of the actuator arm of the latching assembly being biased to move radially inwardly to keep the distal end of the actuator arm of the latching assembly engaged with each respective catch (Dietz et al. [0127] because positive pressure moves the distal end outward it can be seen that inward motion of the proximal end results in outward motion of the distal end of the arm).
Regarding claim 7, Leimbach et al. in view of Dietz et al., Stephens et al., and Hueil et al., as applied to claim 1, discloses a targeting set with a latching assembly including an actuator arm attached to the seal cap and a catch positioned in the sleeve hub (see Leimbach et al. annotated figure 2) which is duplicated to have a second latching assembly (see Stephens et al. annotated figure 2), the catch of each of the first latching assembly and the second latching assembly has a ramp (Dietz et al. fig. 4 element 310; ramped catch)  that extends radially outwardly in the distal direction (Dietz et al. fig. 4), wherein the ramp is configured to engage the distal end of the respective actuator arm to displace the distal end of the respective actuator arm radially outwardly (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks).
Regarding claim 8, Leimbach et al. in view of Dietz et al., Stephens et al., and Hueil et al., as applied to claim 1, discloses a targeting set with a latching assembly including an actuator arm attached to the seal cap and a catch positioned in the sleeve hub (see Leimbach et al. annotated figure 2) which is duplicated to have a second latching assembly (see Stephens et al. annotated figure 2), the proximal end of the actuator arm being biased to move radially inwardly to keep the distal end of the actuator arm engaged with the catch (Dietz et al. [0127] because positive pressure moves the distal end outward it can be seen that inward motion of the proximal end results in outward motion of the distal end of the arm), the catch including a ramp (Dietz et al. fig. 4 element 310; ramped catch)  that extends radially outwardly in the distal direction (Dietz et al. fig. 4), the ramp being configured to engage the distal end of the actuator arm to displace the distal end of the actuator arm radially outwardly against the bias of the proximal end of the actuator arm (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks).
Regarding claim 10, Leimbach et al. in view of Dietz et al., Stephens et al., and Hueil et al., as applied to claim 1, discloses a targeting set the catch of the second latching assembly defining a width, the width of the catch of the second latching assembly being greater than a width defined by the catch of the first latching assembly (Hueil et al. [0057] and fig. 2; the width of the combination of the holes 84 and 76 on the left side is larger than that of 76 on the right side).
(see Leimbach et al. annotated figure 2) which is duplicated to create a second latching assembly (see Stephens et al. annotated figure 2) and when duplicated is the actuator arm of the first assembly is positioned on an opposite side of the seal cap relative to the actuator arm of the second latching assembly (see Stephens et al. annotated figure 2), the proximal end of the actuator arm being biased to move radially inwardly to keep the distal end of the actuator arm engaged with the catch (Dietz et al. [0127] because positive pressure moves the distal end outward it can be seen that inward motion of the proximal end results in outward motion of the distal end of the arm), wherein the catch including a ramp (Dietz et al. fig. 4 element 310; ramped catch)  that extends radially outwardly in the distal direction (Dietz et al. fig. 4), the ramp being configured to engage the distal end of the actuator arm to displace the distal end of the actuator arm radially outwardly against the bias of the proximal end of the actuator arm (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks).
Regarding claim 12, Leimbach et al. in view of Dietz et al., Stephens et al., and Hueil et al., as applied to claim 1, discloses a targeting set a portion of the actuator arm of the first latching assembly and the second latching assembly being configured to protrude distally from the seal cap of the obturator (see Leimbach et al. annotated figure 2 and Stephens et al. annotated figure 2).
Regarding claim 13, Leimbach et al. in view of Dietz et al., Stephens et al., and Hueil et al., as applied to claim 1, discloses a targeting set the catch of the first latching assembly and the second latching assembly being recessed into a portion of the hub of the sleeve (see Leimbach et al. annotated figure 2 and Stephens et al. annotated figure 2).
Response to Arguments Regarding Claim Rejections Under 35 USC § 103
Applicant’s arguments, see pages 6-7, filed 06/17/2021, with respect to the prior art rejection of the claims have been fully considered but are not persuasive.
Regarding Applicant’s arguments on page 7 that the prior art does not teach the newly amended claim language, the Examiner disagrees. As taught by Hueil and shown in figure, the openings (elements 76 and 84) have a length/width/depth that define dimensions in those directions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791